United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Fort Worth, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0633
Issued: July 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 27, 2017 appellant filed a timely appeal from a November 3, 2016 decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury causally
related to the accepted September 15, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its November 3, 2016
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board for the first time on appeal. 20
C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On September 16, 2016 appellant, then a 62-year-old maintenance mechanic, filed a
traumatic injury claim (Form CA-1) alleging that on the September 15, 2016, she sustained an
injury to her lower back as a result of moving heavy equipment and unloading equipment from a
truck. A supervisor noted that the employing establishment was challenging the claim on the
issues of causal relationship and performance of duty. The supervisor, however, also checked a
box marked “yes” indicating that appellant had been injured in the performance of duty.
Appellant did not stop work.
Appellant submitted a September 16, 2016 work status report, which recommended work
restrictions of no carrying objects weighing more than 10 pounds for more than eight hours per
day. The document was signed, but the signature was illegible. A diagnosis was listed, but it
was also not fully legible as it had been partly obscured.
By letter dated September 28, 2016, OWCP advised appellant that the evidence of record
was insufficient to support her claim. It noted that it had not received a medical report from a
physician to establish that she had been diagnosed with a specific condition in relation to the
traumatic incident of September 15, 2016. OWCP advised that further factual and medical
evidence was necessary to establish the claim. Appellant was afforded 30 days to submit the
necessary evidence.
Appellant resubmitted the work status report dated September 16, 2016. The report
contained a diagnosis of “injury of sciatic nerve at hip and thigh level, right leg, initial
encounter.” The signature of the physician remained illegible.
Appellant also submitted a report dated July 18, 2016. In this report, Dr. R. Gray
Chilcoat, a Board-certified diagnostic radiologist, examined the results of an x-ray of her left
foot, finding small posterior and plantar heel spurs, as well as soft tissue swelling over the
dorsum of the foot. He stated an impression of no acute abnormalities.
By decision dated November 3, 2016, OWCP denied appellant’s claim. It accepted that
the alleged incident occurred, but found that she had not submitted any medical evidence
containing a work-related diagnosis from a qualified physician establishing causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury4 was sustained in the performance of
3

Supra note 1.

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence, and member or function of the
body affected. 20 C.F.R. § 10.5(ee).

2

duty as alleged, and that any disability or medical condition for which compensation is claimed
is causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that she actually experienced the employment incident at the time, place,
and in the manner alleged. Second, the employee must submit sufficient evidence, generally
only in the form of medical evidence, to establish that the employment incident caused a
personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.6
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a claim for a
September 15, 2016 work-related injury because she did not submit any medical evidence from a
verified physician establishing any medical diagnosis causally related to the employment
activity.
Appellant initially submitted the September 16, 2016 work status report which was
illegible. OWCP sent her a development letter dated September 28, 2016, requesting that she
needed to provide an accompanying medical report to the work status report dated October 17,
2016 in order to establish a work-related diagnosis from a qualified physician. In response,
appellant resent the October 17, 2016 work status report, listing her diagnosis as, “injury of
sciatic nerve at hip and thigh level, right leg, initial encounter.” However, the signature on this
report remained illegible. Appellant also sent a July 18, 2016 diagnostic report relating to her
left foot.
The Board has previously found that a medical report may not be considered as probative
medical evidence if there is no indication that the person completing the report qualifies as
physician as defined in 5 U.S.C. § 8101(2).7 The Board has held that unsigned reports or ones
that bear illegible signatures cannot be considered as probative medical evidence because they
lack proper identification.8 Because the signature on the October 17, 2016 work status report is
illegible, the Board is unable to verify whether the person who prepared the report was a
physician. As such, the diagnosis included on the work status report is of no probative value and
thus, is insufficient to establish that appellant had been diagnosed with a condition related to her
workers’ compensation claim.

5

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
6

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

7

See Merton J. Sills, 39 ECAB 572, 575 (1988).

8

See J.P., Docket No. 16-0501 (issued July 11, 2016).

3

The July 18, 2016 report from Dr. Chilcoat, is not probative with regard to appellant’s
present claim as it was rendered months before her claimed injury, and because it concerns a
bodily member that she did not claim on her Form CA-1. Moreover, his report stated an
impression of no acute abnormalities. This report is therefore of no probative value as it did not
contain a rationalized opinion regarding whether the September 15, 2016 work activity caused a
personal injury.9
OWCP advised appellant of the evidence required to establish her claim. However,
appellant failed to submit such evidence. Causal relationship must be established by rationalized
medical opinion evidence. Appellant did not provide a medical opinion which describes or
explains the medical process through which the September 15, 2016 work activity would have
caused an injury.10 Accordingly, she did not meet her burden of proof to establish that she
sustained a lower back injury on September 15, 2016 causally related to the employment
incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted September 15, 2016 employment incident.

9

See S.D., Docket No. 16-1043 (issued February 8, 2017).

10

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 3, 2016 is affirmed.
Issued: July 6, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

